ORDER
The Director of the Lawyers Professional Responsibility Board filed a petition for disciplinary action against the respondent Patrick H. Doherty in which he asserted that Mr. Doherty, in handling a real estate transaction, charged a fee representing a percentage of the total purchase price, required his clients to sign over the down payment check to him and failed to deposit the purchasers’ payment in respondent’s trust account. The petition further alleged that following the complaint, respondent refunded a portion of the fees charged to his clients but required them to sign a release of all claims against him arising out of that real estate transaction. Following the filing of the complaint, the respondent, represented by counsel, entered into a stipulation in which he unequivocally admitted all of the allegations of the complaint and that his conduct as alleged therein violated DR 2-106(A), DR 6-102(A), and DR 9-102(A), Minnesota Code of Professional Responsibility. Respondent, after having waived all of his rights under the Rules of the Board of Professional Responsibility, has entered into a stipulation with the Director for discipline.
The court, having examined the petition, the files and records herein, and the stipulation,
NOW ORDERS:
1. That respondent is hereby publicly reprimanded pursuant to Rule 15 of the Rules of Lawyers Professional Responsibility.
2. Respondent shall pay $500 in costs to the Lawyers Professional Responsibility Board within 30 days from the date of this order.
3. For one year from the date of this order, the Director may file a petition for disciplinary action against the respondent in this court without the necessity of any further panel proceedings if the Director, after giving respondent an opportunity to be heard, concludes that respondent has committed further misconduct warranting public discipline.
4. The respondent agrees for a period of one year from the date of this order on any request from any client concerning a real estate transaction for which the respondent has charged a percentage fee to voluntarily submit to a fee arbitration panel.